Filed 11/30/15 In re Caleb B. CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


In re CALEB B. et al., Persons Coming                                B264898
Under the Juvenile Court Law.                                        (Los Angeles County
                                                                     Super. Ct. No. CK98073)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

J.L.,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
Stephen Marpet, Juvenile Court Referee. Affirmed.
         David A. Hamilton, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Mary C. Wickham, Interim County Counsel, Dawyn R. Harrison, Assistant
County Counsel, Peter Ferrera, Deputy County Counsel, for Plaintiff and Respondent.
                  ___________________________________________________
      The juvenile court terminated the parental rights of J. L. (Mother) to her son and
daughter. (Welf. & Inst. Code, § 366.26.)1 The court did not abuse its discretion by
denying Mother’s requests for a contested hearing or a continuance. We affirm.
                                             FACTS
      Mother’s children are Caleb (born in 2010) and Shelby (born in 2012). In
February 2013, when Caleb was two years old and Shelby was four months old, a report
was received by the Department of Children and Family Services (DCFS), alleging that
Mother and the children’s father E.B. (Father) use drugs and lack stable housing.2 Father
was recently arrested for domestic violence after kicking and punching Mother so
severely that he ruptured her spleen. Father told Mother not to seek medical treatment
“because he did this to me and he does not want to get in trouble.” A week later, the
paramedics fetched Mother because she was in so much pain. She was hospitalized and
Father was incarcerated when the children were detained.
      Mother and Father have been together since 2009. When Mother was pregnant
with Caleb, Father pushed her. The police came and arrested Father. Mother said that in
2012 Father “pushed me around and slapped me while I was lying in bed next to Shelby,”
three days after Shelby was born. Father calls Mother “degrading names” in front of the
children and verbal arguments between the parents occur “at least once a week.”
      When asked about substance abuse, Mother indicated that she and Father “use
together” since 2009; the drug they use is methamphetamine (meth). “Mother stated that
she smokes meth about twice a week,” in the bathroom of the paternal grandparents’
(PGPs) home, while the children are in the living room. Mother claims that she stopped
using meth while pregnant, then began again after the children were born. After
ingesting meth, Mother washes up, then tends to the children while under the influence.




1     All statutory references in this opinion are to the Welfare and Institutions Code.
2     Father is not a party to this appeal


                                               2
When told that the children were being placed with the PGPs, Mother said, “I wouldn’t
want them to go anywhere else.”
       Father accused Mother of lying that he ruptured her spleen, claiming that she
injured herself in a fall. He has never put his hands on her “other than grabbing her
face,” and restraining her from biting, scratching and hitting him. He told the social
worker, “Mother is a thirteen year user of meth so she shows signs of hallucination,
paranoia, and lying.” Father used meth consistently with Mother but recently stopped
“because I was going to jail so much.” Father saw a text message from a drug dealer
threatening to “beat the mother like a man” because she owes the dealer money. Mother
“slams meth,” meaning that she injects it into her veins, which leaves marks on her arms
and causes her to black out. Father is aware that Mother obtained a restraining order
against him when he was arrested for domestic violence in 2011, but “we still were
seeing each other and I was seeing the kids.”
       The paternal grandfather (PGF) recently found a glass pipe with yellow-brown
residue under the parents’ mattress. When confronted, Father was silent, and the PGF
smashed the pipe right in front of Father. The PGF also found a plastic bag with white
rocks inside and text messages relating to drug pickups. He tried to help Mother “by
taking her to sign up for rehab but it didn’t work.” The paternal grandmother (PGM)
believes that Father started using “crack” three years ago: he admitted to her that he is a
“drug addict.” The PGM found a glass pipe in Mother’s belongings. Mother “does not
act like a mother” and “stays in the bedroom most of the time.”
       The PGF intervened in daily verbal fights between Mother and Father. Although
the PGPs have not seen physical fights, “we know they do,” as they observed both
Mother and Father with scratches or marks. The PGPs purchase diapers and other items
for the children because the parents do not. The paternal aunt often sees Mother outside
the PGPs’ home with the children, waiting for Father in the cold. One evening in
December 2012, Father’s family sought to bring the children inside the house at 11:00 at
night; Mother told them she thought that it was 6:00 p.m., then drove away with the
children. Mother never looks the paternal aunt in the eye or has a normal conversation,

                                             3
rambling as she speaks; she sleeps all day and the paternal relatives have to supervise and
care for the children.
       Mother and Father have extensive criminal histories, largely involving possession
of drugs or paraphernalia, or being under the influence of drugs. Mother had convictions
in 2000, 2005, 2006, 2007, 2008, 2009, and 2012. In light of current parental drug abuse
and domestic violence, DCFS deemed the children to be at “high” risk.
       DCFS filed a petition alleging that the children are at risk of serious physical harm
owing to Father’s violent attack on Mother, which resulted in a ruptured spleen and
hospitalization. The parents failed to protect the children by engaging in violent
altercations, and because Mother uses illicit drugs and tended the children while under
the influence. An amendment alleges that Father has a history of illicit drug use that
prevents him from caring for the children.
       The parents denied the allegations in the petitions. On March 1, 2013, the court
found a prima facie case for detaining the children, who were placed in the home of the
PGPs under DCFS supervision. The parents were given reunification services (domestic
violence counseling, weekly random drug testing, substance abuse counseling and
parenting counseling) and monitored visits.
       In the jurisdiction/disposition report, Mother reiterated that Father punched and
kicked her, rupturing her spleen. She was hospitalized for two weeks. The PGM urged
Mother to stay away from the PGPs’ home to avoid a subpoena in Father’s criminal case.
Mother went home, was served with a subpoena, and testified against Father, who was
previously arrested for domestic violence in 2011 and 2012.
       Mother began using meth in 1990. After a rehab program in 2002, Mother was
sober for a year, then returned to her old job and friends, and began using meth until she
became pregnant with Caleb. She resumed drug use after his birth, until learning that she
was pregnant again. After a miscarriage, she used meth almost daily until becoming
pregnant with Shelby. She began using again two weeks after Shelby’s birth.




                                              4
       Mother met Father through drug-using friends. He was the drug supplier. They
smoked meth together at the PGPs’ home. Father has used drugs for a long time, and the
PGPs allowed him to use their phone for drug transactions.
       Father continued to accuse Mother of instigating domestic violence against him,
and denied injuring Mother. He said that Mother was “slamming” and “eating” meth,
using it every day, even during her pregnancies. “If she wasn’t high, she’d be sleeping or
going out to get the drugs. She wasn’t functional.” Father admitted that “I do have a
drug problem,” which he plans to address in rehab upon his release from jail. Father used
drugs sporadically for four years, then met Mother “at a dope house,” and they began
using meth daily. Father was “discreet” in smoking meth in the bathroom before putting
the drugs away to “go take care of the kids.”
       The PGF noted that Father and Mother “were always fighting,” except “when they
were on a low from their high,” which made the PGF concerned for the children’s safety.
The PGF knew about parental drug abuse and saw photos and videos Mother and Father
took of themselves while using drugs. Nevertheless, the PGF did not evict Mother and
Father from his home “for the kids. I didn’t want them out on the streets, sleeping in a
car.” The PGPs provide most of the caregiving for the children, as Mother usually sleeps.
The parents are not responsible, leaving the children without making arrangements for
child care. Following an examination of Shelby, a physician suspected that she had
prenatal drug exposure.
       Despite Father’s claim that Mother injured herself in a fall, the spleen only
ruptures when there is “a severe direct blow or blunt trauma,” usually from a car accident
or domestic violence. When admitted to the hospital, Mother had bruises on her thighs,
ankle, knees and wrist. Mother began random drug testing and tested positive for meth
and amphetamines on April 3 and 25, 2013.
       Mother and Father waived their right to trial and submitted on the petition and the
DCFS reports. On May 13, 2013, the court sustained allegations that Mother and Father
have a history of engaging in violent altercations in the children’s presence, including a
fight in which Mother was struck, fell to the floor and was later hospitalized for a

                                             5
ruptured spleen. Mother failed to protect the children by remaining with Father despite a
restraining order against him. Mother and Father endangered the children by supervising
them while under the influence of meth.
       Moving to disposition, the court found a substantial danger to the children’s health
and no means to protect them without removal from parental custody. The court ordered
reunification services. Mother must participate in individual counseling; a 12-step
program with a sponsor; parenting classes; a domestic violence program; weekly alcohol
counseling and testing; and a drug program with weekly random drug testing. The
parents may have monitored visits.
       In December 2013, DCFS reported that the children remain at the home of the
PGPs, who meet their physical and emotional needs. Mother enrolled in an inpatient
drug program in October 2013, five months after disposition. Mother sees the children
every Sunday from noon to 5:00 p.m., monitored by an aunt who stated that the children
are very bonded to Mother, who feeds them and changes diapers.
       Before entering an inpatient drug program, Mother failed to show up for 19
random drug tests. Upon entering the program, she tested positive for meth and
marijuana. Thereafter, she had negative drug tests, participated in group sessions on
“chemical dependence, relapse prevention, anger management, living in balance, seeking
safety, making alcoholics anonymous easier, like skills, parenting and child care skills.”
She attended individual weekly therapy with a licensed clinician and a 12-step program.
       In March 2014, one year after the detention hearing, the court gave Mother
additional reunification services. It authorized Mother to have unmonitored visits with
the children at her inpatient drug program. Mother had 34 negative drug tests since
entering the program. In April 2014, Mother graduated from the program and enrolled in
an outpatient rehab program. She completed a domestic violence course and parenting
classes. In June 2014, DCFS liberalized Mother’s visits, allowing her to see the children
twice per week without a monitor.
       Mother’s sobriety was short-lived. She missed a drug test on July 28, 2014, then
tested positive for meth and amphetamines on August 11, 2014. DCFS promptly

                                             6
reinstated monitoring for Mother’s visits. DCFS reported that Mother’s demeanor
changed suddenly. While sober, she was kind and cordial with social workers. On
August 11, she was rude, angry, cursed, and hung up the telephone on the social worker.
When confronted, Mother diminished the significance of her relapse. Her behavior
showed the impact of drugs on Mother’s emotions and her interactions with others.
Mother did not provide DCFS with proof of enrollment in individual counseling.
       The children continued to do well in the home of the PGPs, who are willing to
adopt them. The PGF took Caleb to counseling to address aggressive behavior and
tantrums. Father did not complete any court-ordered programs. Given the parents’
inability to show that they can maintain a drug-free, safe and stable environment for the
children, DCFS recommended that the court terminate reunification services. The court
set a contested hearing on the recommendation. Shortly before the contested hearing,
DCFS reported that Mother did not enroll in a drug program and missed two random drug
tests in September and two drug tests in October 2014. She claimed to be attending
NarcAnon meetings, but did not provide the location or contact information for her
sponsor. Mother is taking medication for bipolar disorder but is not seeing a psychiatrist.
       After a hearing on November 7, 2014, the court found that Mother and Father
partially complied with the case plan, but their 18 months of services have lapsed.
Return of the children to the parents would likely result in severe physical or emotional
harm. The court terminated reunification services and set a permanent plan hearing for
March 4, 2015.
       DCFS submitted a report for the permanent plan hearing. The prospective
adoptive parents are the PGPs, who have been married for 36 years and are committed to
raising their grandchildren. The PGM works while the PGF is a full-time homemaker.
The PGF monitors Mother’s consistent, twice weekly visits, which he described as being
of high quality. The children are very bonded to the PGPs.
       In May 2015, Mother requested a modification, seeking six months of
reunification services, unmonitored or overnight visits, or return of the children to her
care. Mother stated that she is sober, attends NarcAnon daily, and she claimed to have

                                              7
completed a counseling and drug testing program at Foley House from November 20,
2014 to February 25, 2015. She submitted a letter from Foley House, signed by “Jo Anne
Ramirez” attesting to Mother’s successful completion of a program. Mother described
her relapse as “very brief” and “understandable.” She has a significant bond with the
children, whom she visits consistently. Mother stated that she “has fully dealt with the
issues that led to her children being removed from her care” and demonstrated that they
can safely be returned to her. The court ordered a hearing on Mother’s modification
request.
       DCFS sought further information regarding Mother’s drug program and sobriety.
Mother submitted a second letter dated May 28, 2015, purporting to be from Jo Anne
Ramirez at Foley House: the letter states that all of Mother’s drug tests were negative
and Mother is participating in counseling. The caseworker tried to contact Jo Anne
Ramirez, without success. A call to Foley House revealed that no person of that name
works at the facility. DCFS sent a copy of the purported progress letter to Foley House,
whose director called to say that the letter “was a complete counterfeit and that they
didn’t have said counselor at their facility.” Because Mother was untruthful about Foley
House, her claimed attendance at NarcAnon was dubious, especially since Mother could
not identify a sponsor’s phone number even though the sponsor is supposed to be
someone she can reach whenever there is a possible relapse.
       The PGPs provide the children with love, stability, security and encouragement,
and want to provide them with a permanent home through adoption. While Mother visits
regularly, at times she leaves early or is unwilling to help the PGPs bathe the children and
put them to bed. DCFS recommended that the court deny a modification because Mother
has not made the necessary changes and instead engaged in counterfeiting to deceive
DCFS and the court into thinking that she is compliant.
       At the permanent plan hearing on June 3, 2015, Mother had a new attorney from
the same law firm as her prior attorney. He requested a contest, citing Mother’s “updated
progress letter” from Foley House. Because he was unaware of the DCFS report showing
that the letter is a counterfeit, the court continued the hearing to the afternoon, so counsel

                                              8
could read the reports and prepare. When the hearing resumed, counsel again asked for a
contest because Mother “has been visiting. Visits have been going well.” The court
replied that Mother had two months of unmonitored visits in 2014, then relapsed and has
been monitored ever since, so she “never entered into a parental role” sufficient to
support an exception to the termination of parental rights. The court denied Mother’s
petition for modification because it was not in the children’s best interests, and denied a
contested hearing.
       The court found it “extremely disturbing” that Mother attempted to deceive the
court by submitting fraudulent progress reports. Over Mother’s objection that she has a
bond with the children, the court found it likely that the children will be adopted by the
PGPs, and terminated parental rights. Mother appeals.
                                        DISCUSSION
1. Denial of a Contested Permanent Plan Hearing
       Mother contends that her rights were prejudiced because the juvenile court refused
to set a contested permanent plan hearing. We note at the outset that the court terminated
Mother’s reunification services on November 7, 2014, and set a permanent plan hearing
for March 4, 2015. The hearing was continued until June 3, 2015, while Mother
ostensibly gathered evidence to prove her sobriety and the existence of a beneficial
parental relationship. Not once between November 7, 2014 and June 3, 2015, did Mother
request a contest, until the moment she appeared. Mother had notice and a seven-month
opportunity to fully prepare for the hearing. Due process was amply satisfied.
       At the selection and implementation hearing, the court must terminate parental
rights if it finds that the child is likely to be adopted. (§ 366.26, subd. (c)(1); In re
Celine R. (2003) 31 Cal. 4th 45, 49; In re S.B. (2009) 46 Cal. 4th 529, 532.) Adoption is
the permanent plan preferred by the Legislature. (In re Derek W. (1999) 73 Cal. App. 4th
823, 826; In re Ronell A. (1995) 44 Cal. App. 4th 1352, 1368.)3



3      Mother does not dispute that the children are likely to be adopted.

                                               9
       At the hearing, Mother asserted the “benefit to the child” exception to the
legislative policy favoring adoption. A parent may avoid termination of parental rights
by showing that it would be detrimental to the child. (In re Celine R., supra, 31 Cal.4th
at p. 53.) There must be “regular visitation and contact” with the children, who “would
benefit from continuing the relationship.” (§ 366.26, subd. (c)(1)(B)(i).)
       Mother argued that she “has been visiting. Visits have been going well” and also
that “there is a bond that exists between her and the children.” Evidence of Mother’s
consistent visits with the children was sufficient to satisfy the first prong of the statutory
exception. The problem is that Mother cannot show a parental relationship that
outweighs the benefit of a permanent adoptive home.
       This dependency case began in February 2013, when Caleb was two years old and
Shelby was four months old. Parental rights were terminated in June 2015. During that
entire time, Mother had unmonitored visits for only two months before relapsing into
drug use. Though she claimed sobriety following her inpatient drug rehab program,
Mother’s submission of counterfeit “proof” of clean drug tests, twice, leads ineluctably to
the conclusion that she is abusing drugs. If Mother were truly clean, there would be no
need for her to submit false evidence. Mother did not progress over the course of the
dependency proceeding; rather, she regressed after a six-month inpatient program.
       Given Mother’s intractable 25-year addiction to meth, she is unable to have
unmonitored, weekend or extended visits, let alone custody of the children. The juvenile
court found that Mother “never entered into a parental role” due to the monitoring
requirement. At a contested hearing, Mother could not prove that she occupies a
parental role for the children: she is incapable of parenting owing to her meth addiction.
(In re Brittany C. (1999) 76 Cal. App. 4th 847, 853-854.) She could not show that the
children would be greatly harmed by termination of parental rights because she has not
“advanced beyond supervised visitation.” (In re Casey D. (1999) 70 Cal. App. 4th 38, 51.)
A true parental relationship does not require a third party to monitor parent-child visits.
       Though Mother argues that she has consistently visited and the visits went well,
even frequent and loving contact between parent and child is not sufficient to establish

                                              10
the requisite benefit to the child if Mother is unable to take custody. (In re Teneka W.
(1995) 37 Cal. App. 4th 721, 728; In re Josue G. (2003) 106 Cal. App. 4th 725, 732; In re
Beatrice M. (1994) 29 Cal. App. 4th 1411, 1418-1419.) A relationship that is “pleasant” is
not enough to establish a benefit to the child because “it bears no resemblance to the sort
of consistent, daily nurturing that marks a parental relationship.” (In re Derek W., supra,
73 Cal.App.4th at p. 827.) “Interaction between natural parent and child will always
confer some incidental benefit to the child.” (In re Autumn H. (1994) 27 Cal. App. 4th
567, 575.)
       The PGPs have been the children’s lifelong caregivers. Even when Mother had
custody, before the children were detained, she did not act in a parental manner, sleeping
all day, using meth at home and fighting with Father in the children’s presence, and
interacting with the children while under the influence. She did not arrange for the
children’s care, and simply assumed that the PGPs would do all of the parenting for her.
Mother has been arrested repeatedly as a result of her addiction.
       Apart from the incidental benefit of parent-child interaction, we must consider
“the many variables which affect a parent/child bond. The age of the child, the portion of
the child’s life spent in the parent’s custody, the ‘positive’ or ‘negative’ effect of
interaction between parent and child, and the child’s particular needs are some of the
variables which logically affect a parent/child bond.” (In re Autumn H., supra, 27
Cal.App.4th at p. 576.) Caleb and Shelby have spent the majority of their young lives
with the PGPs as their sole, full-time caregivers. They know Mother from weekly visits,
not as someone who tends to their needs on a daily basis. The record shows that Mother
leaves visits early and is unwilling to bathe the children or put them to bed. Mother does
not dispute that the children are thriving in their placement.
       Under the circumstances, the juvenile court was not required to conduct a
contested hearing on the exception to termination of parental rights. (In re Tamika T.
(2002) 97 Cal. App. 4th 1114, 1122; In re Earl L. (2004) 121 Cal. App. 4th 1050, 1053.)
Mother offered to prove regular visitation and an emotional bond, a matter that was
uncontroverted. This is not enough. Mother did not propose to present the testimony of

                                              11
any witness that the children would be “greatly harmed” by termination of her parental
rights. (In re Autumn H., supra, 27 Cal.App.4th at p. 575.) Moreover, any evidence
Mother might present was irrelevant in the face of her continuing 25-year meth addiction
and resulting inability to have unmonitored visits or to take custody, now or in the
foreseeable future.
       Where, as here, the children are likely to be adopted, the court must choose
adoption to give them “the most permanent and secure alternative that can be afforded
them.” (In re Beatrice M., supra, 29 Cal.App.4th at p. 1419.) There was no prejudicial
error in denying a contested hearing and terminating parental rights.
2. Denial of a Continuance
       Mother did not request a continuance below. Her attorney said, after his request
for a contest was denied, “if the court is inclined to go forward today, then I guess that’s
what we’re doing.” The issue of a continuance was forfeited.
       Continuances are disfavored in dependency cases. (In re David H. (2008) 165
Cal. App. 4th 1626, 1635.) Children are entitled to a prompt resolution of their custody
status and a stable placement. (In re Giovanni F. (2010) 184 Cal. App. 4th 594, 604-605.)
“[P]roviding children expeditious resolutions is a core concern of the entire dependency
scheme.” (Tonya M. v. Superior Court (2007) 42 Cal. 4th 836, 847, fn. 4.)
       A continuance may be granted for good cause but must be denied if contrary to the
interests of the children. A written request for a continuance must be filed at least two
court days before the hearing, “together with affidavits or declarations detailing specific
facts showing that a continuance is necessary,” unless the court entertains an oral motion
for continuance. (§ 352, subd. (a).) The denial of a continuance is reviewed for an abuse
of discretion. (In re Giovanni F., supra, 184 Cal.App.4th at p. 605.) Discretion is abused
“when a decision is arbitrary, capricious or patently absurd and results in a manifest
miscarriage of justice.” (In re Karla C. (2003) 113 Cal. App. 4th 166, 180.)
       For the reasons set forth in section 1, ante, no continuance was justified, even if
Mother had requested one. Mother was only trying to delay the inevitable outcome of an



                                             12
order terminating parental rights, because the two-and one-half-year history of this case
does not support a departure from the legislative policy favoring adoption.
                                     DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.


                                          BOREN, P.J.
We concur:


       ASHMANN-GERST, J.


       CHAVEZ, J.




                                            13